UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6692



SHAKKIR TALIB MUJAHID,

                                               Petitioner - Appellant,

          versus


J. MICHAEL STOUFFER, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
2791-MJG)


Submitted:   August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shakkir Talib Mujahid, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shakkir Talib Mujahid appeals the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.          Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.        See Mujahid v. Stouffer, No. CA-01-2791-MJG (D.

Md. Apr. 19, 2001).           We dispense with oral argument because the

facts   and   legal    contentions     are   adequately   presented     in   the

materials     before    the    court   and   argument   would   not    aid   the

decisional process.




                                                                      DISMISSED




                                        2